Case: 20-2067   Document: 64     Page: 1   Filed: 12/17/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                    JOE A. LYNCH,
                   Claimant-Appellant

                            v.

         DENIS MCDONOUGH, SECRETARY OF
                VETERANS AFFAIRS,
                 Respondent-Appellee
                ______________________

                       2020-2067
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-3106, Senior Judge Mary J.
 Schoelen.
                ______________________

        ON PETITION FOR REHEARING EN BANC
                 ______________________

     Before MOORE, Chief Judge, NEWMAN, LOURIE,
  CLEVENGER *, DYK, PROST, O’MALLEY, REYNA, TARANTO,
 CHEN, HUGHES, STOLL, and CUNNINGHAM, Circuit Judges.




    *    Circuit Judge Clevenger participated only in the
 decision on the petition for panel rehearing.
Case: 20-2067    Document: 64      Page: 2   Filed: 12/17/2021




 2                                     LYNCH   v. MCDONOUGH




 PER CURIAM.

                         ORDER
     Joe A. Lynch filed a petition for rehearing en banc. A
 response to the petition was invited by the court and filed
 by the Secretary of Veterans Affairs. The court also ac-
 cepted an amicus brief filed by Military-Veterans Advocacy
 Inc. The petition was first referred as a petition for panel
 rehearing to the panel that heard the appeal, and thereaf-
 ter the petition for rehearing en banc was referred to the
 circuit judges who are in regular active service. A poll was
 requested and taken, and the court decided that the appeal
 warranted en banc consideration.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     (1) The petition for panel rehearing is denied.
    (2) The petition for rehearing en banc is granted for
 the limited purpose of addressing Ortiz v. Principi,
 274 F.3d 1361 (Fed. Cir. 2001).
     (3) The panel’s judgment and original opinion entered
 on June 3, 2021, are vacated and replaced with the accom-
 panying revised opinion, concurrence-in-part and dissent-
 in-part, and judgment.


                                    FOR THE COURT

 December 17, 2021                  /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court